Citation Nr: 1812220	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim was previously before the Board in May 2014, October 2015, June 2016 and December 2016.  Following the December 2016 rating decision the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Joint Motion for Remand (JMR), the Secretary of the VA and the Veteran's attorney moved the Court to vacate and remand the December 2016 decision.  The Court granted the JMR in order for the Board to request another medical opinion to address the lay statements of the Veteran's wife.  Subsequently, the Board remanded the claim for another examination in October 2017.  The examination has been completed with an analysis of the wife's lay statements.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS have been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1131, 1154, 5103, 5103A, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326 (2017).  The VCAA applies in the instant case.  However, in light of the Board's full allowance of the benefit sought on appeal it finds that any error in the duty to assist or notify is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Factual Background

The Veteran entered service in August 1980.  During service his records show no treatment for any mental health related issues.  His entrance examination, discharge examination and accompanying report of medical history at discharge all show no abnormalities related to mental health.  See Service Treatment Records June 1980 to April 1986.  Following service the Veteran did not seek any mental health treatment until approximately March 2006.  See Medical Treatment December 2004 to April 2016.  He seeks treatment after witnessing a fatal accident where a train struck a car in January 2006.  Viewing the traumatic event caused the Veteran to remember his time in service while assigned to a funeral detail where he had to view dead bodies.  He initially sought help through his employer's Employee Assistance Program (EAP) and then he was referred by his Primary Care Physician (PCP) for stress and depression to the VA.  His initial service connection claim was for posttraumatic stress disorder (PTSD) based on his military stressor of serving on the funeral detail.  During the pendency of the claim he withdrew the PTSD claim and initiated a claim for chronic depression associated with being assigned to the funeral detail.  See Statement in Support of Claim May 2011.  

Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for an acquired disorder, to include major depressive disorder and anxiety disorder NOS have been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).  The reasons and bases for this conclusion will be set forth below.

The Veteran has a diagnosis of Major Depressive Disorder, Recurrent Moderate, which meets the first element of a service connection claim.  See VA Examination Mental Disorders October 2017.

With regard to the second element of a service connection claim the Veteran's in-service stressor has previously been conceded solely by the lay statements of personnel that served with the Veteran.  See VA PTSD Examination July 2010.  However, the Board notes upon further review of the file the Veteran's service on the funeral detail appears to be documented on his DA Form 2-1, which is a document that summarizes an Army soldier's career to include awards, promotions and assignments.  See Service Treatment Records August 1980 to April 1986.  The DA Form 2-1 lists the Veteran as having the assignment of CAUSAL, which was a temporary duty assignment from October 1983 to December 1983.  The three month assignment coincides closely with statements by the Veteran as well as lay statements from letters of support from his colleagues.  See Letter of Support RS May 2010; Letter of Support HE July 2010.  The duty assignment was not in the Veteran's Military Occupational Skill (MOS) dealing with Tactical Wire Operations and it was still while he was assigned at Fort Sill, Oklahoma prior to his deployment to Korea.  See Service Treatment Records June 1980 to April 1986.  The importance of the records corroborating the Veteran's lay statements will be discussed further during the analysis of the third element of a service connection claim below.  However, the record demonstrates both current disability and in-service incurrence meeting the first two elements of a service connection claim.  The question for consideration is whether the current Major Depressive Disorder is at least as likely as not attributable to the in-service incurrence.

The Board finds that the evidence is in equipoise with regard to whether or not there is a nexus between the Veteran's current depression disability and his military service.  The Board notes that the Veteran has had five prior VA examinations to determine the etiology of his PTSD or depression and each of those examinations was found to be inadequate.  The last VA examiner in October 2017 after the Court's remand expressed similar sentiments to the previous examiners with regard to the Veteran's credibility.  The examiner opined that a review of prior examinations showed a pattern of inconsistencies in the Veterans reporting of symptoms.  As a result, the examiner stated that it was not clear and would be speculative to discern if the Veteran's depression was service related.  Similar to the previous VA examiners the 2017 examiner identified several other factors that could have been the root cause of the Veteran's depressive disability.  The other underlying potential root causes included the death of the Veteran's mother at a young age, the in-service stressor of serving on the funeral detail, the Veteran's alcohol use, and witnessing the train's collision with the car.  Any one of these issues could have been the root cause and in the examiner's opinion it was less likely than not (less than 50 percent probability) that the Veteran's depression was incurred in or caused by the claimed in-service injury event, or illness.  See VA Examination Mental Disorders October 2017.  

The Board points out specific issues in the Veteran's records that are corroborated by his lay statements, that the various VA examiners failed to identify.  First, the additional duty of funeral detail is credibly supported by the Veteran's DA Form 2-1, because he was placed in a temporary three month assignment that did not require his MOS training and the assignment was at Fort Sill, Oklahoma where the Veteran, as well as his military colleagues, have asserted that he began to experience depression symptoms.  The initial VA examiner in July 2010 stated that the in-service stressor is "questionable" and was not documented in the claims folder.  Each subsequent VA examination has relied on a "questionable" lay statement for collaboration of the Veteran's in-service incurrence, which has resulted in an initial question with regard to the Veteran's credibility at the examinations.  The Board finds that in light of the further review of the DA Form 2-1 there should not be a "questionable" perception of the Veteran's credibility with regard to his service on the funeral detail.  

Second, and arguably the most important factor in the Board's decision is the reduction in rank that the Veteran received prior to his discharge from service.  The Veteran contends that he had a drinking problem during service after serving on the funeral detail that led to him receiving two Article 15s for disciplinary action.  See Statement of Support September 2016.  Although the actual Article 15s are not documented the record does show that the service member was reduced in rank on more than one occasion during a six year enlistment.  The Veteran's DA Form 2-1 Section III - Service, Training and other dates shows the Veteran being promoted up to the rank of SP4 (Specialist) in January 1985.  Subsequently, he was reduced in rank back to PV2 (Private First Class) January 2011 and demoted again back to PV1 (Private) in December 1985, shortly before his discharge in April 1986.  See Service Treatment Records June 1980 to April 1986.  In addition, the Veteran's statements are collaborated by his medical treatment records during service.  The Veteran's rank was annotated on medical forms when he received treatment. The Chronological Record of Medical Care for February 1981 listed the Veteran's rank as E2.  Id.  Thereafter, an entry in March 1985 has the Veteran's rank identified as E4 and finally a May 1984 treatment record shows the rank of E5.  Id.  The Veteran rose to the rank of E5, but his DD 214 at discharge shows he was reduced back down to a Private/E1 even though he did receive an honorable discharge.  See DD 214.  The reductions in rank occurred after the Veteran's service on the funeral detail.  Prior to the funeral detail the Veteran was being promoted and it can be assumed that he was in compliance with military standards.  Following the funeral detail experience he was demoted twice in the military prior to his eventual discharge.  Therefore, it stands to reason if his reductions had been of a severe nature or detrimental to the Army he most likely would not have received an honorable discharge.  The Board finds that it is reasonable and credible to believe that the Veteran's two reductions in rank were related to his drinking while in the military as he stated in his Statement of Support dated September 2016.

The Board is fully cognizant that several VA examiners have questioned the Veteran's credibility and some objective medical tests have shown inconsistencies with his diagnosis.  However, the statements by the Veteran's colleagues and the Veteran's wife who has known him for thirty plus years are viewed to be competent and credible by the Board.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Especially, in light of the documented proof of his temporary assignment at Fort Sill, Oklahoma and the loss of rank during his military service.  The military records show that the Veteran's service is not in doubt, to include the important factor of him being reduced in rank during his military career.  The lay statements by his wife and military colleagues are given greater weight based on the clear documentation in the military records, which corroborates the Veteran's lay statements.  Thus, despite the negative nexus opinions, the record contains evidence supporting the conclusion that the currently diagnosed psychiatric disorder is causally related to active service.  The Board finds the evidence to 
Be at least in equipoise and service connection is granted.  

In sum, the Veteran has a current disability, an in-service incurrence, and the evidence is in equipoise as to his depression being service related.  Therefore, the benefit-of-the-doubt rule is applicable and service connection is warranted.  38 C.FR. § 3.102.

ORDER

 Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS is granted.  




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


